Title: To George Washington from John Paul Jones, 20 December 1789
From: Jones, John Paul
To: Washington, George


          
            Sir,
            Amsterdam December 20. 1789.
          
          I avail myself of the departure of the Philadelphia Packet Captain Earle, to transmit to your Excellency a Letter I received for you on leaving Russia in August last, from my Friend the Count de Segur Minister of France at St Petersburg. That Gentleman and myself have frequently conversed on subjects that regard America, and the most pleasing reflection of all has been the happy establishment of the new Constitution, and that you are so deservedly placed at the Head of the Government by the Unanimous Voice of America. Your Name alone, Sir, has established in Europe a confidence that was for some time before entirely wanting in American concerns, and I am assured that the happy effects of your Administration are still more sensibly felt throughout the United-States. This is more Glorious

for you than all the Laurels that your Sword so nobly won in support of the Rights of Human Nature! In War your Fame is immortal as the Hero of Liberty! In Peace you are her Patron & the firmest supporter of her rights! Your greatest Admirers, and even your best Friends, have now but one Wish left for you—That you may long enjoy Health and your present Happiness!
          I send by this occasion to Mr C. Thomson & to Mr J. Adams Sundry documents, from the Count de Segur, on my Subject. I presume that those Peices will be communicated to your Excellency. They explain, in some degree, my Reasons for leaving Russia, and the Danger to which I was exposed by the dark Intrigues and mean Subterfuges of Asiatic Jealousy and Malice.
          Mr Jefferson can inform you respecting my Mission to the Court of Denmark. I was received and treated there with mark’d Politeness, and, if the fine Words I received are true, the Business will soon be settled. I own however that I should have stronger Hopes, if America had created a respectable Marine; for that argument would give weight to every transaction with Europe.
          I acquited myself of the Commission with which you honored me when last in America, by delivering your Letters with my own Hand at Paris to the persons to whom they were addressed. I am, Sir, with great respect, esteem, and Attachement Your Excellency’s most devoted and most humble Servant
          
            Paul Jones
          
          
            N.B. In case your Excellency should have any Orders to send me, I think it my duty to subjoin my Address—Under cover “To Messieurs N. and J. Van-Staphorst & Hubbard Amsterdam.”
          
        